Citation Nr: 0634718	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 14, 1968, to 
July 17, 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim of 
entitlement to service connection for a major depressive 
disorder.  Such claim had been previously denied by the RO as 
not well grounded, but was reconsidered following a change in 
the law in which the concept of well-groundedness was 
eliminated.  

In his substantive appeal of October 2002, the veteran 
requested a hearing before the Board, sitting at the RO.  In 
November 2002, the RO contacted the veteran as to his hearing 
options, and in response, he indicated that he wished to 
appear at an RO hearing in lieu of his requested travel board 
proceeding.  The RO hearing followed in May 2004, a 
transcript of which is of record.  


FINDING OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate such claim.

2.  Service medical records are negative for complaints, 
findings, or diagnoses involving a major depressive disorder.  

3.  No psychosis is shown to have been present within the 
one-year period immediately following the veteran's discharge 
from service.  

4.  The veteran's major depressive disorder was first 
diagnosed many years after  his separation from military 
service and is not shown by competent evidence to have had 
its origins during his brief period of active duty or 
otherwise to be related to any event thereof.  


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO through its October 2001 correspondence 
to him.  The Board finds that the veteran received notice and 
was aware of the evidence needed to substantiate his service 
connection claim and the avenues through which he might 
obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was advised to submit ay and all relevant 
evidence in his possession.  Thus, all necessary action has 
been taken to provide the veteran with notice required by the 
VCAA and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The required notice was provided prior to the initial RO 
decision on the claim and notice was complete prior to the 
August 2006 readjudication of the claim.  Pelegrini, supra.  
After notice was provided, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with the all 
the specific types of notice outlined in the VCAA prior to 
the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (reversed on other grounds 444 F.3d 1328 (Fed. 
Cir. 2006).  See also Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).  All the VCAA requires is that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  


The veteran was not notified as to disability ratings or 
effective dates if service connection is awarded, per 
Dingess/Hartman.  In view of the fact that it is herein 
concluded that a preponderance of the evidence is against the 
veteran's entitlement to the requested benefit, any error as 
to the notice provided under Dingess/Hartman is found to be 
harmless.  Moreover, it is noted that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any notice provided, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, there is no known impediment to the Board's entry of a 
final decision on the merits of the matter presented for 
review.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, all pertinent examination and treatment records, 
including service medical records, have been obtained and 
made a part of the veteran's claims folder to the extent that 
such records have been adequately identified or are otherwise 
available.  Notice is taken that the RO experienced great 
difficulties in assembling all of the veteran's pertinent 
records of VA medical treatment, particularly those compiled 
at the VA medical facility in Dallas, Texas.  It, too, is 
acknowledged that there is a VA Form, 21-6789-E, Deferred 
Rating Decision, that is undated that was executed by the 
RO's rating specialist, wherein it was indicated that the VA 
Medical Center (MC) in Waco had responded that there were no 
notes or records of the veteran being treated at such 
facility, and that the records received from the Dallas VA 
Medical Center only extended from 1987 to 1992, thereby 
creating a need for a formal finding as to the unavailability 
of Federal records.  The record otherwise indicates that 
above-referenced communication from the Waco facility was 
received by the RO in November 2004 and that the outstanding 
records from the Dallas facility were received by the RO in 
December 2005, from which it is therefore deducted that the 
deferred rating decision was accomplished at some point 
subsequent to the receipt of those Dallas records in early 
December 2005.  While the timing of that action is not 
dispositive, the inference contained therein as to the 
apparent incomplete nature of the records received from 
Dallas facility and the statement as to the need for a formal 
finding as to the unavailability of Federal records are found 
to be incorrect.  It is true that the Dallas facility was 
asked to furnish all outpatient records since 1968, but there 
is absolutely no indication from the veteran or elsewhere in 
the record that indicates that VA medical treatment was 
initiated in 1968 or at any time prior to 1987.  In the 
releases executed by the veteran to permit VA to obtain 
pertinent data, or elsewhere, he does not report that VA 
treatment was initiated earlier than 1987, and, as such, 
there is no reason to believe that the records furnished to 
date by the VAMC in Dallas are incomplete and there is no 
need for a formal finding as to their unavailability.  

No VA medical examination is in order, pursuant to 38 C.F.R. 
§ 3.159(c), as to the veteran's claim for service connection 
for major depression, given that service medical records are 
wholly negative for indicia of such disorder and competent 
evidence fails to link such either entity to service.  The 
current psychiatric disability was first diagnosed many years 
after service and there is no competent evidence that 
suggests a link to service.  Accordingly, it is found that 
there is no duty to provide a psychiatric examination or 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Wells v. Principi, 326 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  VA has 
satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Merits of the Claim for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the veteran was on active duty for 
approximately 12 weeks from March to July 1968.  Service 
medical records are entirely negative for complaints or 
findings involving a major depressive disorder.  In November 
1968, following service separation, the veteran was admitted 
to a facility for treatment of a depressive neurosis, 
following an apparent suicide attempt.  Depression resulting 
from his father's health, his own status in life, and alcohol 
use were indicated.  Further hospitalization at that facility 
occurred in September 1972, again for treatment of a 
depressive neurosis.  Emergency room treatment followed in 
February 1973 for an overdose of various medications.  In the 
early 1980s, the veteran was referred by his private 
physician for evaluation of his psychiatric status, and such 
examination in January 1981 yielded findings which led to 
entry of a diagnosis of a major depressive disorder.  VA 
medical treatment followed, beginning with a period of 
hospital care in August and September 1987 for dysthymia, for 
management of the veteran's major depressive disorder.  

In his oral and written testimony, including that set forth 
during the course of an RO hearing in May 2004, the veteran 
has indicated his opinion that his major depression occurred 
as a result of his untimely dismissal from the Marine Corps 
due to asthma.  Contrary to the veteran's assertion that he 
developed his major depressive disorder in or as a result of 
his very brief period of service, service medical records in 
no way identify the service onset of such disability.  A 
depressive neurosis was shown within four months of his 
separation from service and thereafter, but neither a 
depressive neurosis, nor for that matter a major depressive 
disorder, is a psychosis or other chronic disease for which 
there exists a presumption of service incurrence.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006); see also 38 C.F.R. § 3.384, as in 
effect as of August 28, 2006, 71 Fed. Reg. 42758 (2006).  

In all, the record demonstrates that a major depressive 
disorder was initially documented in the early 1980s and, 
while current disablement from such disability is indicated, 
competent evidence of a nexus between that disability and the 
veteran's short period of military service is lacking.  That 
is, no medical professional links either explicitly or 
implicitly the veteran's major depressive disorder to his 
period of active duty or any event thereof.  The veteran's 
own personal opinions as to the date of onset of his major 
depression or the existence of a link between such disability 
and service are not competent evidence, since the veteran, as 
a lay person untrained in the field of medical diagnostics 
and etiologies, is incompetent to offer an opinion that 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The preponderance of the evidence is against entitlement to 
the benefit sought.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. 38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the 
appeal for service connection for a major depressive disorder 
must be denied.  









ORDER

Service connection for a major depressive disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


